Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 23, 2020                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  160592                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  ESURANCE PROPERTY & CASUALTY                                                                          Richard H. Bernstein
  INSURANCE COMPANY,                                                                                    Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160592
                                                                     COA: 344715
                                                                     Wayne CC: 17-016798-NF
  MICHIGAN ASSIGNED CLAIMS PLAN and
  MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 10, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether a finding that an insurance policy was void ab initio because it
  was procured by fraud bars a subsequent claim for equitable subrogation for benefits that
  were paid pursuant to that policy before it was found to be void. In addition to the brief,
  the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellees shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellees’
  brief. The parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 23, 2020
           a0916
                                                                                Clerk